 

Exhibit 10.22

 

(IntriCon Logo) [a180635001_v1.jpg]

 

«Date»

 

«Full_Name»



IntriCon Corporation



1260 Red Fox Road



Arden Hills, MN 55112

 

Dear «M_1st_Name»:

 

I am pleased to inform you that on «Grant_Date» the Compensation Committee of
the Board of Directors of IntriCon Corporation granted you options to purchase
«Shares» Common Shares of the Company under the Company’s 2015 Equity Incentive
Plan (the “Plan”) at an exercise price of $«Price» per share.

 

Under the Plan, the Company may grant either incentive stock options or
non-qualified stock options. The options granted to you are intended to be
incentive stock options.

 

Provided you do not experience a Status Change (as defined in the Plan,
generally a termination of employment) prior to each applicable vesting date and
subject to earlier vesting as provided in the Plan, the options will become
vested and exercisable as follows: (i) if the 2017 minimum net income from
continuing operations target is achieved and the applicable percentage (up to
100%) of your respective strategic objectives are met, all as set forth on
Exhibit A (the “Performance Conditions”); AND (ii) thereafter in three equal
annual installments beginning with the first installment becoming vested and
exercisable on the first anniversary of the date that the Performance Conditions
described in clause (i) are satisfied. If and to the extent that the Performance
Conditions described in clause (i) are satisfied, the Company will provide to
you an acknowledgement in the form attached as Exhibit B setting forth the
number of shares subject to this option that will be subject to the time-based
vesting and exercisability conditions described in clause (ii) and the
applicable dates of exercisability. If and to the extent that the Performance
Conditions described in clause (i) are not satisfied, this option will terminate
as set forth in the acknowledgement.

 

The exercise price for your options shall be payable in cash, by the “net
exercise” method without the payment of cash or as otherwise permitted under the
Plan.

 

Once options become exercisable, they will remain exercisable until they are
exercised or until they terminate. Unless earlier terminated pursuant to the
terms of the Plan, all options granted hereby shall terminate on «Terminate»1
(the “Scheduled Expiration Date”). While the specific terms of the Plan will
govern, generally:

 

●If you experience a Status Change due to your death, Disability or Retirement
(as defined in the Plan), all of your options will become immediately
exercisable in full and may be exercised at any time prior to the Scheduled
Expiration Date;

 

 



1 Insert July 25, 2027.

 

 

 

 

●If you experience a Status Change due to any other reason, any options that you
had that were not exercisable as of the date of your Status Change will expire.
You may exercise options that were exercisable as of the date of your Status
Change at any time prior to the earlier of (a) 90 days after the date of your
Status Change and (b) the Scheduled Expiration Date.

 

Subject to the Plan, this option shall become exercisable in full upon the
occurrence of a Change in Control (as defined in the Plan), [subject to the
satisfaction of the Performance Conditions.]

 

This option is subject to cancellation in the event that your employment is
terminated for Cause (as defined in the Plan) and under other circumstances
described in the Plan.

 

Further terms governing the options granted to you are set forth in the Plan,
which is incorporated herein by reference. A copy of the Plan is available from
the Human Resources Department.

 

If you wish to accept the grant of the options as provided above and in the
Plan, please so indicate by signing and returning the enclosed copy of this
letter, whereupon you and the Company shall be legally bound hereby under
Pennsylvania law.

 



    Very truly yours,             INTRICON CORPORATION             By:        
«From»       «Title»       «M_2nd_line»         Accepted and Agreed:            
  «Full_Name»      

 



1260 Red Fox Road ● Arden Hills, MN 55112 ● Tel: 651-636-9770 ● Fax:
651-357-1097 ● www.IntriCon.com

 



 

 

 

Exhibit A

Performance Conditions

 

Financial Component

 

Strategic Component

 

Strategic Objective Percentage of Options                           100%

 



1260 Red Fox Road ● Arden Hills, MN 55112 ● Tel: 651-636-9770 ● Fax:
651-357-1097 ● www.IntriCon.com

 

 

 

 

Exhibit B

 

[a180635001_v1.jpg] 

 

Form of Acknowledgement

 

[insert A or B]

 

[A]

 

[The Compensation Committee of the Board of Directors of IntriCon Corporation
has determined that with respect to the stock option granted to you as of
«Grant_Date» (the “Option Award”), the Performance Conditions applicable to such
Option Award have been satisfied with respect to [       ] shares of common
stock subject to the Option Award. [Add if applicable: The balance of the Option
Award has terminated].

 

Provided you do not experience a Status Change (as defined in the Plan) prior to
each applicable vesting date and subject to earlier vesting as provided in the
Plan, these options will become exercisable as follows:

 

Date First Exercisable Number of Shares «M_1st_Exercise» «M__shares» «M_2nd_Ex»
«M__shares1» «M_3rd_Ex» «M__shares2»]

 

[B]

 

[The Compensation Committee of the Board of Directors of IntriCon Corporation
has determined that with respect to the stock option granted to you as of
«Grant_Date» (the “Option Award”), none of the Performance Conditions applicable
to such Option Award have been satisfied and such Option Award has fully
terminated].

 



    Very truly yours,             INTRICON CORPORATION             By:        
«From»       «Title»       «M_2nd_line»

 



1260 Red Fox Road ● Arden Hills, MN 55112 ● Tel: 651-636-9770 ● Fax:
651-357-1097 ● www.IntriCon.com

 

 

 